1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   DR. ANDREW KERR,                             CASE NO. 8:19-cv-01457-DOC-JDE
12                            Plaintiff,
                                                  STIPULATED PROTECTIVE
13                            vs.                 ORDER
14   ENDOLOGIX, INC.,
     TRIVASCULAR
15   TECHNOLOGIES, INC., and
     TRIVASCULAR, INC.,
16
                              Defendant.
17
18
             Pursuant to the Stipulation (Dkt. 36) between Dr. Andrew Kerr (“Plaintiff”)
19
     and Defendants Endologix, Inc., TriVascular, Inc., and TriVascular Technologies,
20
     Inc. (collectively “Endologix” or “Defendants”), and good cause appearing
21
     therefore, the Court makes the following findings and enters the following Order:
22
             1.      PURPOSES AND LIMITATIONS
23
             Discovery in this action is likely to involve production of confidential,
24
     proprietary or private information for which special protection from public
25
     disclosure and from use for any purpose other than pursuing this litigation may be
26
     warranted. Accordingly, the parties hereby stipulate to and petition the Court to
27
     enter the following Stipulated Protective Order. The parties acknowledge that this
28
                                                 -1-
                                           PROTECTIVE ORDER
     4846-7694-7116v6/018854-1015
1    Order does not confer blanket protections on all disclosures or responses to
2    discovery and that the protection it affords from public disclosure and use extends
3    only to the limited information or items that are entitled to confidential treatment
4    under the applicable legal principles.
5          2.       GOOD CAUSE STATEMENT
6          This action is likely to involve trade secrets, customer and pricing lists and
7    other valuable research, development, commercial, financial, technical and/or
8    proprietary information for which special protection from public disclosure and
9    from use for any purpose other than prosecution of this action is warranted. Such
10   confidential and proprietary materials and information consist of, among other
11   things:
12         a)       Information that is the subject of a non-disclosure or confidentiality
13   agreement or obligation with third parties;
14         b)       The names, or other information tending to reveal the identity of a
15   party’s supplier/vendor, designer, distributor, or customer;
16         c)       Agreements with third-parties;
17         d)       Research and development information;
18         e)       Proprietary engineering or technical information, including product
19   design, manufacturing techniques, processing information, drawings, memoranda
20   and reports;
21         f)       Information related to budgets, sales, profits, costs, margins, product
22   pricing, or other internal financial/accounting information, including non-public
23   information related to financial condition or performance and income or other non-
24   public tax information;
25         g)       Information related to internal operations including personnel
26   information;
27         h)       Information related to past, current and future product development;
28         i)       Information related to past, current and future market analyses and
                                                -2-
                                        PROTECTIVE ORDER
1    business and marketing development, including plans, strategies, forecasts and
2    competition; and,
3           j)      Trade secrets (as defined by the jurisdiction in which the information
4    is located).
5           Accordingly, to expedite the flow of information, to facilitate the prompt
6    resolution of disputes over confidentiality of discovery materials, to adequately
7    protect information the parties are entitled to keep confidential, to ensure that the
8    parties are permitted reasonable necessary uses of such material in preparation for
9    and in the conduct of trial, to address their handling at the end of the litigation, and
10   serve the ends of justice, a protective order for such information is justified in this
11   matter. It is the intent of the parties that information will not be designated as
12   confidential for tactical reasons and that nothing be so designated without a good
13   faith belief that it has been maintained in a confidential, non-public manner, and
14   there is good cause why it should not be part of the public record of this case.
15          3.      ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
16          The parties further acknowledge, as set forth in Section 14.3, below, that this
17   Stipulated Protective Order does not entitle them to file confidential information
18   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
19   and the standards that will be applied when a party seeks permission from the court
20   to file material under seal. There is a strong presumption that the public has a right
21   of access to judicial proceedings and records in civil cases. In connection with non-
22   dispositive motions, good cause must be shown to support a filing under seal. See
23   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
24   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
25   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
26   stipulated protective orders require good cause showing), and a specific showing of
27   good cause or compelling reasons with proper evidentiary support and legal
28   justification, must be made with respect to Protected Material that a party seeks to
                                               -3-
                                        PROTECTIVE ORDER
1    file under seal. The parties’ mere designation of Disclosure or Discovery Material
2    as CONFIDENTIAL does not— without the submission of competent evidence by
3    declaration, establishing that the material sought to be filed under seal qualifies as
4    confidential, privileged, or otherwise protectable—constitute good cause.
5          Further, if a party requests sealing related to a dispositive motion or trial,
6    then compelling reasons, not only good cause, for the sealing must be shown, and
7    the relief sought shall be narrowly tailored to serve the specific interest to be
8    protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
9    2010). For each item or type of information, document, or thing sought to be filed
10   or introduced under seal, the party seeking protection must articulate compelling
11   reasons, supported by specific facts and legal justification, for the requested sealing
12   order. Again, competent evidence supporting the application to file documents
13   under seal must be provided by declaration.
14   Any document that is not confidential, privileged, or otherwise protectable in
15   its entirety will not be filed under seal if the confidential portions can be
16   redacted. If documents can be redacted, then a redacted version for public
17   viewing, omitting only the confidential, privileged, or otherwise protectable
18   portions of the document, shall be filed. Any application that seeks to file
19   documents under seal in their entirety should include an explanation of why
20   redaction is not feasible.
21         4.     DEFINITIONS
22         4.1    Action: Dr. Andrew Kerr v. Endologix, Inc. et al., Case No. 8:19-cv-
23   01457-DOC-JDE (C.D. Cal.).
24         4.2    Challenging Party: a Party or Non-Party that challenges the
25   designation of information or items under this Order.
26         4.3    “CONFIDENTIAL” Information or Items: information
27   (regardless of how it is generated, stored or maintained) or tangible things that
28   qualify for protection under Federal Rule of Civil Procedure 26(c), and as
                                               -4-
                                       PROTECTIVE ORDER
1    specified above in the Good Cause Statement.
2          4.4    Counsel: Outside Counsel of Record and House Counsel (as well
3    as their support staff).
4          4.5    Designating Party: a Party or Non-Party that designates
5    information or items that it produces in disclosures or in responses to discovery
6    as “CONFIDENTIAL.”
7          4.6    Disclosure or Discovery Material: all items or information,
8    regardless of the medium or manner in which it is generated, stored, or
9    maintained (including, among other things, testimony, transcripts, and tangible
10   things), that are produced or generated in disclosures or responses to discovery.
11         4.7    Expert: a person with specialized knowledge or experience in a
12   matter pertinent to the litigation who has been retained by a Party or its
13   counsel to serve as an expert witness or as a consultant in this Action.
14         4.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
15   Information or Items: extremely sensitive “Confidential Information or Items,”
16   disclosure of which to another Party or Non-Party would create a substantial
17   risk of serious harm that could not be avoided by less restrictive means.
18         4.9    House Counsel: attorneys who are employees of a party to this
19   Action. House Counsel does not include Outside Counsel of Record or any
20   other outside counsel.
21         4.10 Non-Party: any natural person, partnership, corporation,
22   association or other legal entity not named as a Party to this action.
23         4.11 Outside Counsel of Record: attorneys who are not employees of a
24   party to this Action but are retained to represent a party to this Action and
25   have appeared in this Action on behalf of that party or are affiliated with a law
26   firm that has appeared on behalf of that party, and includes support staff.
27         4.12 Party: any party to this Action, including all of its officers,
28   directors, employees, consultants, retained experts, and Outside Counsel of
                                            -5-
                                     PROTECTIVE ORDER
1    Record (and their support staffs).
2          4.13 Producing Party: a Party or Non-Party that produces Disclosure or
3    Discovery Material in this Action.
4          4.14 Professional Vendors: persons or entities that provide litigation
5    support services (e.g., photocopying, videotaping, translating, preparing
6    exhibits or demonstrations, and organizing, storing, or retrieving data in any
7    form or medium) and their employees and subcontractors.
8          4.15 Protected Material: any Disclosure or Discovery Material that is
9    designated as “CONFIDENTIAL.”
10         4.16    Receiving Party: a Party that receives Disclosure or Discovery
11   Material from a Producing Party.
12         5.     SCOPE
13         The protections conferred by this Stipulation and Order cover not only
14   Protected Material (as defined above), but also (1) any information copied or
15   extracted from Protected Material; (2) all copies, excerpts, summaries, or
16   compilations of Protected Material; and (3) any testimony, conversations, or
17   presentations by Parties or their Counsel that might reveal Protected Material.
18         Any use of Protected Material at trial shall be governed by the orders of the
19   trial judge and other applicable authorities. This Order does not govern the use of
20   Protected Material at trial.
21         6.     DURATION
22         Once a case proceeds to trial, information that was designated as
23   CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
24   ONLY” or maintained pursuant to this protective order used or introduced as an
25   exhibit at trial becomes public and will be presumptively available to all members
26   of the public, including the press, unless compelling reasons supported by specific
27   factual findings to proceed otherwise are made to the trial judge in advance of the
28   trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing
                                              -6-
                                      PROTECTIVE ORDER
1    for sealing documents produced in discovery from “compelling reasons” standard
2    when merits-related documents are part of court record). Accordingly, the terms of
3    this protective order do not extend beyond the commencement of the trial.
4          7.     DESIGNATING PROTECTED MATERIAL
5          7.1    Exercise of Restraint and Care in Designating Material for
6    Protection. Each Party or Non-Party that designates information or items for
7    protection under this Order must take care to limit any such designation to
8    specific material that qualifies under the appropriate standards. The
9    Designating Party must designate for protection only those parts of material,
10   documents, items or oral or written communications that qualify so that other
11   portions of the material, documents, items or communications for which
12   protection is not warranted are not swept unjustifiably within the ambit of this
13   Order.
14         Mass, indiscriminate or routinized designations are prohibited. Designations
15   that are shown to be clearly unjustified or that have been made for an improper
16   purpose (e.g., to unnecessarily encumber the case development process or to
17   impose unnecessary expenses and burdens on other parties) may expose the
18   Designating Party to sanctions.
19         If it comes to a Designating Party’s attention that information or items that it
20   designated for protection do not qualify for protection, that Designating Party must
21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
22         7.2    Manner and Timing of Designations. Except as otherwise
23   provided in this Order, or as otherwise stipulated or ordered, Disclosure of
24   Discovery Material that qualifies for protection under this Order must be
25   clearly so designated before the material is disclosed or produced.
26         Designation in conformity with this Order requires:
27                      (a) for information in documentary form (e.g., paper or
28   electronic documents, but excluding transcripts of depositions or other pretrial or
                                              -7-
                                       PROTECTIVE ORDER
1    trial proceedings), that the Producing Party affix at a minimum, the legend
2    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “HIGHLY
3    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (hereinafter “HIGHLY
4    CONFIDENTIAL – ATTORNEYS’ EYES ONLY legend”), to each page that
5    contains protected material. If only a portion of the material on a page qualifies for
6    protection, the Producing Party also must clearly identify the protected portion(s)
7    (e.g., by making appropriate markings in the margins).
8          A Party or Non-Party that makes original documents available for inspection
9    need not designate them for protection until after the inspecting Party has indicated
10   which documents it would like copied and produced. During the inspection and
11   before the designation, all of the material made available for inspection shall be
12   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
13   inspecting Party has identified the documents it wants copied and produced, the
14   Producing Party must determine which documents, or portions thereof, qualify for
15   protection under this Order. Then, before producing the specified documents, the
16   Producing Party must affix the “HIGHLY CONFIDENTIAL – ATTORNEYS’
17   EYES ONLY” legend” to each page that contains Protected Material. If only a
18   portion of the material on a page qualifies for protection, the Producing Party also
19   must clearly identify the protected portion(s) (e.g., by making appropriate
20   markings in the margins).
21                (b) for testimony given in depositions that the Designating Party
22   identifies the Disclosure or Discovery Material on the record, before the close of
23   the deposition all protected testimony.
24                (c) for information produced in some form other than documentary
25   and for any other tangible items, that the Producing Party affix in a prominent
26   place on the exterior of the container or containers in which the information is
27   stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
28   ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information
                                               -8-
                                       PROTECTIVE ORDER
1    warrants protection, the Producing Party, to the extent practicable, shall identify
2    the protected portion(s).
3          7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
4    failure to designate qualified information or items does not, standing alone, waive
5    the Designating Party’s right to secure protection under this Order for such
6    material. Upon timely correction of a designation, the Receiving Party must make
7    reasonable efforts to assure that the material is treated in accordance with the
8    provisions of this Order.
9          8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
10         8.1. Timing of Challenges. Any Party or Non-Party may challenge a
11   designation of confidentiality at any time that is consistent with the Court’s
12   Scheduling Order.
13         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
14   resolution process under Local Rule 37-1 et seq.
15         8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
16   joint stipulation pursuant to Local Rule 37-2.
17         8.4 The burden of persuasion in any such challenge proceeding shall be
18   on the Designating Party. Frivolous challenges, and those made for an
19   improper purpose (e.g., to harass or impose unnecessary expenses and burdens
20   on other parties) may expose the Challenging Party to sanctions. Unless the
21   Designating Party has waived or withdrawn the confidentiality designation, all
22   parties shall continue to afford the material in question the level of protection
23   to which it is entitled under the Producing Party’s designation until the Court
24   rules on the challenge.
25         9.     ACCESS TO AND USE OF PROTECTED MATERIAL
26         9.1 Basic Principles. A Receiving Party may use Protected Material that
27   is disclosed or produced by another Party or by a Non-Party in connection
28   with this Action only for prosecuting, defending or attempting to settle this
                                              -9-
                                       PROTECTIVE ORDER
1    Action. Such Protected Material may be disclosed only to the categories of
2    persons and under the conditions described in this Order. When the Action has
3    been terminated, a Receiving Party must comply with the provisions of section
4    15 below (FINAL DISPOSITION).
5          Protected Material must be stored and maintained by a Receiving Party at a
6    location and in a secure manner that ensures that access is limited to the persons
7    authorized under this Order.
8          9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
9    otherwise ordered by the court or permitted in writing by the Designating
10   Party, a Receiving Party may disclose any information or item designated
11   “CONFIDENTIAL” only to:
12                (a) the Receiving Party’s Outside Counsel of Record in this
13   Action, as well as employees of said Outside Counsel of Record to whom it is
14   reasonably necessary to disclose the information for this Action;
15                (b) the officers, directors, and employees (including House
16   Counsel) of the Receiving Party to whom disclosure is reasonably necessary
17   for this Action, where Dr. Kerr is the Receiving Party, Dr. Kerr and his
18   personal counsel, Charles Kerr, provided that Charles Kerr shall have signed
19   the“Acknowledgment and Agreement to Be Bound” (Exhibit A) ;
20                (c) Experts (as defined in this Order) of the Receiving Party to
21   whom disclosure is reasonably necessary for this Action and who have signed
22   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                (d) the court and its personnel;
24                (e) court reporters and their staff;
25                (f) professional jury or trial consultants, mock jurors, and
26   Professional Vendors to whom disclosure is reasonably necessary for this
27   Action and who have signed the “Acknowledgment and Agreement to Be
28   Bound” (Exhibit A) or, in the case of mock jurors, Exhibit B. Mock jurors
                                             -10-
                                      PROTECTIVE ORDER
1    shall not be permitted to retain copies of any documents or items containing
2    CONFIDENTIAL Information;
3                   (g) the author or recipient of a document containing the
4    information or a custodian or other person who otherwise possessed or knew
5    the information;
6                   (h) during their depositions, witnesses, and attorneys for witnesses,
7    in the Action to whom disclosure is reasonably necessary provided: (1) the
8    deposing party requests that the witness sign the form attached as Exhibit A
9    hereto; and (2) they will not be permitted to keep any confidential information
10   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
11   A), unless otherwise agreed by the Designating Party or ordered by the court.
12   Pages of transcribed deposition testimony or exhibits to depositions that reveal
13   Protected Material may be separately bound by the court reporter and may not
14   be disclosed to anyone except as permitted under this Stipulated Protective
15   Order; and
16                  (i) any mediators or settlement officers and their supporting
17   personnel, mutually agreed upon by any of the parties engaged in settlement
18   discussions.
19         9.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
20   EYES ONLY” Information or Items. Unless otherwise ordered by the court or
21   permitted in writing by the Designating Party, a Receiving Party may disclose
22   any information or item designated “HIGHLY CONFIDENTIAL –
23   ATTORNEYS’ EYES ONLY” only to:
24                  (a) the Receiving Party’s Outside Counsel of Record in this action,
25   as well as employees of said Outside Counsel of Record to whom it is
26   reasonably necessary to disclose the information for this litigation;
27                  (b) Experts of the Receiving Party (1) to whom disclosure is
28   reasonably necessary for this litigation, (2) who have signed the
                                              -11-
                                       PROTECTIVE ORDER
1    “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as to
2    whom the procedures set forth in paragraph 7.4(a)(2), below, have been
3    followed;
4                (c) the court and its personnel;
5                (d) court reporters and their staff, professional jury or trial
6    consultants, mock jurors, and Professional Vendors to whom disclosure is
7    reasonably necessary for this litigation and who have signed the
8    “Acknowledgment and Agreement to Be Bound” (Exhibit A) or, in the case of
9    mock jurors, Exhibit B. Mock jurors shall not be permitted to retain copies of
10   any documents or items containing HIGHLY CONFIDENTIAL –
11   ATTORNEYS’ EYES ONLY Information; and
12               (e) the author or recipient of a document containing the
13   information or a custodian or other person who otherwise possessed or knew
14   the information.
15         9.4   Procedures for Approving or Objecting to Disclosure of
16   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information
17   or Items to Experts.
18               (a) Unless otherwise ordered by the court or agreed to in writing
19   by the Designating Party, a Party that seeks to disclose to an Expert (as defined
20   in this Order) any information or item that has been designated “HIGHLY
21   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph
22   9.3(b) first must make a written request to the Designating Party that (1)
23   identifies the general categories of “HIGHLY CONFIDENTIAL –
24   ATTORNEYS’ EYES ONLY” information that the Receiving Party seeks
25   permission to disclose to the Expert, (2) sets forth the full name of the Expert
26   and the city and state of his or her primary residence, (3) attaches a copy of the
27   Expert’s current resume, (4) identifies the Expert’s current employer(s), (5)
28   identifies each person or entity from whom the Expert has received
                                            -12-
                                     PROTECTIVE ORDER
1    compensation or funding for work in his or her areas of expertise or to whom
2    the expert has provided professional services, including in connection with a
3    litigation, at any time during the preceding five years,1 and (6) identifies (by
4    name and number of the case, filing date, and location of court) any litigation
5    in connection with which the Expert has offered expert testimony, including
6    through a declaration, report, or testimony at a deposition or trial, during the
7    preceding five years.
8                   (b) On the eighth day after making such a request and providing
9    the information specified in the preceding respective paragraphs, a Party may
10   disclose the subject Protected Material to the identified Designated House
11   Counsel or Expert unless, within 7 days of delivering the request, the Party
12   receives a written objection from the Designating Party. Any such objection
13   must set forth in detail the grounds on which it is based.
14                  (c) A Party that receives a timely written objection must meet and
15   confer with the Designating Party (through direct voice to voice dialogue) to
16   try to resolve the matter by agreement within seven days of the written
17   objection. If no agreement is reached, the Party seeking to make the disclosure
18   to the Expert may file a motion as provided in Civ. L.R. 7 seeking permission
19   from the court to do so. Any such motion must describe the circumstances
20   with specificity, set forth in detail the reasons why the disclosure to the Expert
21   is reasonably necessary, assess the risk of harm that the disclosure would
22   entail, and suggest any additional means that could be used to reduce that risk.
23   In addition, any such motion must be accompanied by a competent
24   declaration describing the parties’ efforts to resolve the matter by agreement
25   (i.e., the extent and the content of the meet and confer discussions) and setting
26
     1
27    If the Expert believes any of this information is subject to a confidentiality obligation to a third-
     party, then the Expert should provide whatever information the Expert believes can be disclosed
28   without violating any confidentiality agreements, and the Party seeking to disclose to the Expert
     shall be available to meet and confer with the Designating Party regarding any such engagement.
                                                     -13-
                                             PROTECTIVE ORDER
1    forth the reasons advanced by the Designating Party for its refusal to approve
2    the disclosure.
3                In any such proceeding, the Party opposing disclosure to the
4    Expert shall bear the burden of proving that the risk of harm that the disclosure
5    would entail (under the safeguards proposed) outweighs the Receiving Party’s
6    need to disclose the Protected Material to its Expert.
7          9.5   Prosecution Bar
8          Absent written consent from the Producing Party, any individual who
9    receives access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
10   ONLY information shall not be involved in the prosecution of patents or
11   patent applications relating to stent/graft technology, including without
12   limitation the patents asserted in this action and any patent or application
13   claiming priority to or otherwise related to the patents asserted in this action,
14   before any foreign or domestic agency, including the United States Patent and
15   Trademark Office (“the Patent Office”). . For purposes of this paragraph,
16   “prosecution” includes directly or indirectly drafting, amending, providing
17   advice regarding, or otherwise affecting the scope or maintenance of patent
18   claims. To avoid any doubt, “prosecution” as used in this paragraph does not
19   include representing a party challenging or defending a patent before a
20   domestic or foreign agency or from participating in reexamination, inter partes
21   review, or other review proceedings. This Prosecution Bar shall begin when
22   technical information designated HIGHLY CONFIDENTIAL –
23   ATTORNEYS’ EYES ONLY is first received by the affected person and shall
24   end two (2) years after final termination of this Action.
25         10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
26               PRODUCED IN OTHER LITIGATION
27         If a Party is served with a subpoena or a court order issued in other
28   litigation that compels disclosure of any information or items designated in this
                                            -14-
                                      PROTECTIVE ORDER
1    Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
2    ATTORNEYS’ EYES ONLY,” that Party must:
3                   (a) promptly notify in writing the Designating Party. Such
4    notification shall include a copy of the subpoena or court order;
5                   (b) promptly notify in writing the party who caused the subpoena
6    or order to issue in the other litigation that some or all of the material covered
7    by the subpoena or order is subject to this Protective Order. Such notification
8    shall include a copy of this Stipulated Protective Order; and
9                   (c) cooperate with respect to all reasonable procedures sought to be
10   pursued by the Designating Party whose Protected Material may be affected. If
11   the Designating Party timely seeks a protective order, the Party served with the
12   subpoena or court order shall not produce any information designated in this
13   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
14   ATTORNEYS’ EYES ONLY” before a determination by the court from
15   which the subpoena or order issued, unless the Party has obtained the
16   Designating Party’s permission. The Designating Party shall bear the burden
17   and expense of seeking protection in that court of its confidential material and
18   nothing in these provisions should be construed as authorizing or encouraging
19   a Receiving Party in this Action to disobey a lawful directive from another
20   court.
21            11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
22                  BE PRODUCED IN THIS LITIGATION
23                  (a) The terms of this Order are applicable to information produced
24   by a Non-Party in this Action and designated as “CONFIDENTIAL” or
25   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such
26   information produced by Non-Parties in connection with this litigation is
27   protected by the remedies and relief provided by this Order. Nothing in these
28
                                             -15-
                                       PROTECTIVE ORDER
1    provisions should be construed as prohibiting a Non-Party from seeking
2    additional protections.
3                (b) In the event that a Party is required, by a valid discovery
4    request, to produce a Non-Party’s confidential information in its possession,
5    and the Party is subject to an agreement with the Non-Party not to produce the
6    Non-Party’s confidential information, then the Party shall:
7                (1) promptly notify in writing the Requesting Party and the Non-
8    Party that some or all of the information requested is subject to a
9    confidentiality agreement with a Non-Party;
10               (2) promptly provide the Non-Party with a copy of the Stipulated
11   Protective Order in this Action, the relevant discovery request(s), and a
12   reasonably specific description of the information requested; and
13               (3) make the information requested available for inspection by the
14   Non-Party, if requested.
15               (c) If the Non-Party fails to seek a protective order from this court
16   within 14 days of receiving the notice and accompanying information, the
17   Receiving Party may produce the Non-Party’s confidential information
18   responsive to the discovery request. If the Non-Party timely seeks a protective
19   order, the Receiving Party shall not produce any information in its possession
20   or control that is subject to the confidentiality agreement with the Non-Party
21   before a determination by the court. Absent a court order to the contrary, the
22   Non-Party shall bear the burden and expense of seeking protection in this court
23   of its Protected Material.
24         12.   UNAUTHORIZED DISCLOSURE OF PROTECTED
25               MATERIAL
26         If a Receiving Party learns that, by inadvertence or otherwise, it has
27   disclosed Protected Material to any person or in any circumstance not authorized
28   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                             -16-
                                      PROTECTIVE ORDER
1    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
2    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
3    the person or persons to whom unauthorized disclosures were made of all the terms
4    of this Order, and (d) request such person or persons to execute the
5    “Acknowledgment an Agreement to Be Bound” attached hereto as Exhibit A.
6             13.   INADVERTENT PRODUCTION OF PRIVILEGED OR
7                   OTHERWISE PROTECTED MATERIAL
8             When a Producing Party gives notice to Receiving Parties that certain
9    inadvertently produced material is subject to a claim of privilege or other
10   protection, the obligations of the Receiving Parties are those set forth in
11   Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
12   modify whatever procedure may be established in an e-discovery order that
13   provides for production without prior privilege review. Pursuant to Federal
14   Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on
15   the effect of disclosure of a communication or information covered by the
16   attorney-client privilege or work product protection, the parties may
17   incorporate their agreement in the stipulated protective order submitted to the
18   court.
19            14.   MISCELLANEOUS
20            14.1 Right to Further Relief. Nothing in this Order abridges the right of
21   any person to seek its modification by the Court in the future.
22            14.2 Right to Assert Other Objections. By stipulating to the entry of this
23   Protective Order, no Party waives any right it otherwise would have to object
24   to disclosing or producing any information or item on any ground not
25   addressed in this Stipulated Protective Order. Similarly, no Party waives any
26   right to object on any ground to use in evidence of any of the material covered
27   by this Protective Order.
28            14.3 Filing Protected Material. A Party that seeks to file under seal any
                                              -17-
                                       PROTECTIVE ORDER
1    Protected Material must comply with Local Civil Rule 79-5. Protected
2    Material may only be filed under seal pursuant to a court order authorizing the
3    sealing of the specific Protected Material. If a Party’s request to file Protected
4    Material under seal is denied by the court, then the Receiving Party may file
5    the information in the public record unless otherwise instructed by the court.
6          15.   FINAL DISPOSITION
7          After the final disposition of this Action, as defined in paragraph 6,
8    within 60 days of a written request by the Designating Party, each Receiving
9    Party must return all Protected Material to the Producing Party or destroy such
10   material. As used in this subdivision, “all Protected Material” includes all
11   copies, abstracts, compilations, summaries, and any other format reproducing
12   or capturing any of the Protected Material. Whether the Protected Material is
13   returned or destroyed, the Receiving Party must submit a written certification
14   to the Producing Party (and, if not the same person or entity, to the
15   Designating Party) by the 60-day deadline that (1) identifies (by category,
16   where appropriate) all the Protected Material that was returned or destroyed
17   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
18   compilations, summaries or any other format reproducing or capturing any of
19   the Protected Material. Notwithstanding this provision, Counsel are entitled to
20   retain an archival copy of all pleadings, motion papers, trial, deposition, and
21   hearing transcripts, legal memoranda, correspondence, deposition and trial
22   exhibits, expert reports, attorney work product, and consultant and expert
23   work product, even if such materials contain Protected Material. Any such
24   archival copies that contain or constitute Protected Material remain subject to
25   this Protective Order as set forth in Section 6 (DURATION).
26         16.   VIOLATION
27         Any violation of this Order may be punished by appropriate measures
28   including, without limitation, contempt proceedings and/or monetary
                                             -18-
                                      PROTECTIVE ORDER
1    sanctions.
2
3          Based on the parties’ Stipulation (Dkt. 36), and for good cause shown,

4    IT IS SO ORDERED.
5
6
     DATED: December 02, 2019
7
8
                                         _________________________________
9                                        JOHN D. EARLY
10                                       United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -19-
                                    PROTECTIVE ORDER
                                     ATTACHMENT A
1
2          I, __________________________________ hereby certify that I have read
3    and am fully familiar with the terms of the Protective Order entered in Dr. Andrew
4    Kerr v. Endologix, Inc. et al., Case No. 8:19-cv-01457-DOC-JDE (C.D. Cal.) and
5    hereby agree to comply with and be bound by the terms and conditions of said
6    Order unless and until modified by further Order of this Court.
7          I acknowledge that I am about to receive Confidential Information and/or
8    Highly Confidential Attorneys’ Eyes Only Information in said action and certify
9    my understanding that such Information is being provided to me pursuant to the
10   terms and restrictions of the Protective Order. I understand that such Information,
11   and any copies I make of any documentary material containing Confidential
12   Information and/or Highly Confidential Attorneys’ Eyes Only Information, or any
13   notes or other records that may be made regarding any such information, shall not
14   be disclosed to others, except other persons that are identified in and have agreed
15   to comply with and be bound by the terms of the Protective Order. I hereby
16   consent to the jurisdiction of said Court for purposes of enforcing this Order.
17         I hereby appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22         Dated this ____ day of _________________, 201__.
23   City and State where sworn and signed: _________________________________
24   Printed name: _______________________________
25   Signature: __________________________________
26
27
28
                                             -20-
                                      PROTECTIVE ORDER
                                     ATTACHMENT B
1
2          I, __________________________________, have agreed to serve as a mock
3    juror in the case entitled: Dr. Andrew Kerr v. Endologix, Inc. et al., Case No. 8:19-
4    cv-01457-DOC-JDE (C.D. Cal.) (the “Case”).
5          I understand that I am about to receive Confidential Information regarding
6    the case and that Court has ordered this information to remain Confidential. I
7    agree that I am subject to this order and will not retain copies of documents or
8    items containing Confidential Information after my services as a mock juror and
9    that I will only use any Confidential Information in connection with my services as
10   a mock juror in this case, and for no other purpose.
11
12   Date: _________________________
13   City and State: _________________________________
14   Printed name: _______________________________
15   Signature: __________________________________
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -21-
                                       PROTECTIVE ORDER
